IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRANDON BUTLER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4786

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 13, 2015.

An appeal from the Circuit Court for Holmes County.
Christopher N. Patterson, Judge.

Brandon Butler, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.